                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                EASTERN DIVISION

LARRY MARTIN, SR.                                                            PLAINTIFF


v.                                    2:16CV00167 JM

CITY OF FORREST CITY,
ST. FRANCIS, COUNTY, et al.                                               DEFENDANTS


                                         JUDGMENT

       Consistent with the Order entered separately today, this case is DISMISSED WITH

PREJUDICE. All relief sought is denied, and the case is closed.

       Dated this 7th day of January 2019.




                                                        ________________________________
                                                        UNITED STATES DISTRICT JUDGE
